                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


KANDI SUE L.,1                            6:19-cv-00982-BR

          Plaintiff,                      OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

          Defendant.

JOHN E. HAAPALA, JR.
401 E. 10th Avenue
Suite 240
Eugene, OR 97401
(541) 345-8474

          Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
DAVID J. BURDETT
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2522

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Kandi Sue L. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's application

for Disability Insurance Benefits (DIB) under Title II of the

Social Security Act.    This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the decision

of the Commissioner and REMANDS this matter pursuant to sentence

four of 42 U.S.C. § 405(g) for the immediate calculation and

award of benefits.



                        ADMINISTRATIVE HISTORY

     Plaintiff filed an application for DIB on May 4, 2016,

alleging a disability onset date of April 1, 2016.    Tr. 162.1

The application was denied initially and on reconsideration.      An


     1
       Citations to the official transcript of record filed by
the Commissioner on November 20, 2019, are referred to as "Tr."

2 - OPINION AND ORDER
Administrative Law Judge (ALJ) held a hearing on May 2, 2018.

Tr. 31-66.   Plaintiff was represented at the hearing.    Plaintiff

and a vocational expert (VE) testified.

     The ALJ issued a decision on August 17, 2018, in which she

found Plaintiff was not disabled, and, therefore, Plaintiff is

not entitled to benefits.     Tr. 16-26.   Pursuant to 20 C.F.R.

§ 404.984(d), that decision became the final decision of the

Commissioner on April 24, 2019, when the Appeals Council denied

Plaintiff's request for review.    Tr. 1-6.    See Sims v. Apfel, 530

U.S. 103, 106-07 (2000).



                              BACKGROUND

     Plaintiff was born on September 4, 1971, and was 46 years

old at the time of the hearing.    Tr. 162.   Plaintiff has a high-

school education.   Tr. 39.   Plaintiff has past relevant work

experience as a medical laboratory technician, outside deliverer,

and service dispatcher.    Tr. 59-60.

     Plaintiff alleges disability due to fibromyalgia;

degenerative disc disease of the lumbar, thoracic, and cervical

spine; depression; osteoarthritis; and obesity.     Tr. 195.

     Except when noted Plaintiff does not challenge the ALJ’s

summary of the medical evidence.     After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.   See Tr. 21-24.


3 - OPINION AND ORDER
                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."       42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.     McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.          42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).       Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."       Id. (citing Valentine,

574 F.3d at 690).


4 - OPINION AND ORDER
     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.       Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).      Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 404.1520.   Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. § 404.1520(a)(4)(I).    See also Keyser v.

5 - OPINION AND ORDER
Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.     20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.      20 C.F.R.

§ 404.1520(a)(4)(iii).     See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).      The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.       20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.        “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."    SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885


6 - OPINION AND ORDER
F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. § 404.1520(a)(4)(v).    See also

Keyser, 648 F.3d at 724-25.   Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.    Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 404.1520(g)(1).



                          ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity after her April 1, 2016, alleged

onset date.   Tr. 18.

     At Step Two the ALJ found Plaintiff has the severe

impairments of fibromyalgia; degenerative disc disease of the


7 - OPINION AND ORDER
lumbar, thoracic, and cervical spine; obesity; osteoarthritis;

sleep apnea; depression; and anxiety.     Tr. 18.

      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P, appendix

1.   Tr. 19.   The ALJ found Plaintiff has the RFC to perform light

work with the following limitations:

           no climbing ladders, ropes, and scaffolds and
           occasionally performing the remaining postural
           activities. The claimant cannot be exposed to
           extreme heat, extreme cold, or hazards, such as
           machinery and unprotected heights. Due to pain,
           side effects of medications and mental
           impairments, the claimant and understand, remember
           and carry out only shot [sic] and simple
           instructions. In addition, she can only make
           simple work-related judgments and decisions (can
           be learned in 30 days or less but require more
           than short demonstration to learn). In addition,
           she is restricted to frequent handling and
           fingering with both upper extremities.

Tr. 20.

      At Step Four the ALJ found Plaintiff cannot perform her past

relevant work.   Tr. 24.

      At Step Five the ALJ found Plaintiff can perform other work

that exists in the national economy.      Tr. 25.   Accordingly, the

ALJ concluded Plaintiff is not disabled.



                             DISCUSSION

      Plaintiff contends the ALJ erred when she (1) partially

rejected Plaintiff’s testimony; (2) gave “partial weight” to the

8 - OPINION AND ORDER
opinion of William Betts, PMHNP, treating mental-health nurse

practitioner; and (3) gave “partial weight” to the opinion of

Pamela Roman, Ph.D., examining psychologist.

I.   The ALJ did not err when she partially rejected Plaintiff’s
     testimony.

     As noted, Plaintiff contends the ALJ erred when she

partially rejected Plaintiff’s testimony.

     In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

testimony:   The claimant must produce objective medical evidence

of an impairment or impairments, and she must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.     Cotton, 799 F.2d 1403 (9th Cir.

1986).   The claimant, however, need not produce objective medical

evidence of the actual symptoms or their severity.      Smolen, 80

F.3d at 1284.

     If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if she provides clear and

convincing reasons for doing so.     Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007)(citing Lester v. Chater, 81 F.3d 821, 834 (9th

Cir. 1995)).    General assertions that the claimant's testimony is

not credible are insufficient.     Id.   The ALJ must identify "what

testimony is not credible and what evidence undermines the



9 - OPINION AND ORDER
claimant's complaints."     Id. (quoting Lester, 81 F.3d at 834).

        Plaintiff testified at the hearing that she stopped working

because she “was forgetting how to do her job[,] . . . forgetting

phone numbers, people’s names, places, providers, things [she

wasn’t] supposed to forget.”    Tr. 44.   Plaintiff was also “having

diffuse pain . . . [, her] feet were gong numb[, her] arms were

going numb[, her] shoulders were hurting, [her] neck was hurting,

[her] thoracic was hurting, [her] low back was hurting,” and she

could not concentrate as a result of her pain.     Tr. 44.

Plaintiff tried epidural steroid injections and tender point

injections, which reduced her pain “for a few weeks” and then

they stopped working.    Tr. 45.   Plaintiff has tried physical

therapy, chiropractic care, and spinal-stimulator surgery, but

none of those things relieved her pain for more than a short

time.    Plaintiff attended a pain psychology group, but she

stopped attending because it was too painful for her to sit for

the two-hour sessions.    Plaintiff took various opiates, but she

stopped taking them because they did not relieve her pain.

Plaintiff also stopped taking Gabapentin because it stopped

relieving her pain.    Plaintiff testified she can “kind of” sit

for four hours in an eight-hour work day but “that’s a tough one

because . . . [she] get[s] tired sitting or standing then [she]

need[s] to lay down.”    Tr. 51.   Plaintiff estimated she spends

two or three hours a day lying down.      Plaintiff testified she


10 - OPINION AND ORDER
starts to shake and needs to sit down when she stands for “too

long.”    Tr. 53.   Plaintiff stated she used to cry “every five

minutes,” but at the time of the hearing she was crying “probably

three times a day.”     Tr. 53.   Plaintiff noted she cannot “hold

conversations.      [She] choose[s] the wrong words.   [She] do[esn’t]

make sense to a lot of people.”      Tr. 54.   Plaintiff has panic

attacks “many times a day.”       Tr. 56.

     The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause some of the

alleged symptoms,” but Plaintiff’s testimony “concerning the

intensity, persistence and limiting effects of [her] symptoms

[is] not entirely consistent with the medical evidence and other

evidence in the record.”     Tr. 21.   Specifically, the ALJ noted an

October 2014 MRI of Plaintiff’s lumbar spine showed “[m]ild to

moderate degenerative disc disease at the L2-L3 through LS-Sl

levels”; a “small left paracentral/foraminal disc bulge or

protrusion at the L2-L3 level”; a “small moderate sized central

protrusion or herniation at the LS-Sl level”; “[n]o large disc

herniations, osteophytes or advanced canal”; and “foraminal or

lateral recess stenosis . . . in the lower thoracic or lumbar

spines.”   Tr. 361.    A March 2015 x-ray of Plaintiff’s lumbosacral

area spine showed “[m]ild degenerative disc and joint disease of

the lumbar spine.     No dynamic subluxation on flexion or extension

views.”    Tr. 361.   The March 2015 x-ray also reflected


11 - OPINION AND ORDER
Plaintiff’s “[d]isc height loss at Ll-L2, L4-L5, and L5-Sl,

similar to [October 2014 MRI].   No malalignment.   No evidence of

dynamic subluxation on flexion or extension views.”   Tr. 361.

The ALJ also noted an August 2016 MRI of Plaintiff’s lumbar spine

           demonstrate[d] an overall lack of the natural
           lordosis curvature of the lumbar spine[,] . . .
           modic end plate changes . . . at L2-3 with facet
           hypertrophy[, . . . disc height loss . . . at L4-5
           with modic changes at the endplates[,] . . .
           moderate height loss at L5-S1[,] . . . a small
           central disc bulge with moderate central
           stenosis[,] . . . moderate left foraminal
           stenosis[,] . . . mild right stenosis[,] modic
           changes at both levels[, and] no evidence of
           instability.

Tr. 805.   The ALJ noted Plaintiff complained about pain in her

knees, neck, and fingers from osteoarthritis, but an x-ray of

Plaintiff’s hands in September 2017 showed “minimal degenerative

changes in DIPs, PIPs, no MCP joint space narrowing or erosions.”

Tr. 847.   A September 2017 x-ray of Plaintiff’s feet showed

“minimal degenerative changes in the 1st MTPs, right plantar and

calcaneal osteophyte, . . . [and] mild degenerative changes in

the left midfoot.”   Tr. 847.   A September 2017 x-ray of

Plaintiff’s knees showed “mild degenerative changes with minimal

medial joint space narrowing . . .; minimal right anterior

compartment DJO; mild misalignment of patella, more on the left.”

Tr. 847.

     In addition, the ALJ noted James Morris, M.D., Plaintiff’s

treating physician at Pain Management Partners, found “[t]here is


12 - OPINION AND ORDER
very poor agreement between [Plaintiff’s] pain behavior and [her]

report of present pain,” and Plaintiff reported “an exceptionally

high number of atypical somatic symptoms.”   Tr. 901-02.

Dr. Morris noted Plaintiff

           reports very little variability between worst and
           least pain. Such lack of variability is highly
           unusual. As such, the examiner should exercise
           caution in accepting the pain report . . . . In
           addition, it is noted that there is a marked
           discrepancy between [Plaintiff’s] behavioral
           manifestation of pain and the client's verbal
           report of pain. Specifically, [Plaintiff] reports
           much more pain than . . . she displays. Such
           inconsistency needs to be investigated quite
           thoroughly, and may be suggestive of attempts at
           conscious deception. Prior studies indicate that
           such discrepancies are over four times as likely
           to occur in the face of conscious deception or
           exaggeration.

                                 * * *

           Compared to other chronic pain patients,
           [Plaintiff’s] peak pain experiences are
           characterized by more frequent than expected
           symptoms of the following somatic and psychosocial
           distress: Symptoms of memory, concentration, and
           cognitive dysfunction. Symptoms such as fatigue,
           tiredness, weakness, and lack of energy.
           Withdrawal and an unwillingness to become involved
           with things. Dizziness, loss of balance,
           tinnitus, and/or light headedness. Pain or
           cramping, which is confined to deep within the
           body. Intropunitive depression, such as anger
           turned inward and guilt. Symptoms of anxiety and
           fear.

Tr. 904.   Dr. Morris noted:

           It would appear that [Plaintiff’s] pain experience
           is being significantly and adversely maintained
           primarily by an unconscious process. The
           motivation underlying [Plaintiff’s] pain
           experience or report appears primarily to be

13 - OPINION AND ORDER
           secondary to psychosocial issues. A close
           inspection of the MCMI and MMPI may allow for
           identification of these issues.

Tr. 905.   In October 2017 William Betts, Plaintiff’s treating

psychiatric nurse practitioner, noted Plaintiff “endorsed”

symptoms of major depressive disorder, however

           [i]t is difficult to determine if [Plaintiff] is
           having true pain and difficulty with her health.
           I have reviewed records and the previous
           appointment notes for her multiple health issues
           and there is very little substantiated test or
           imaging for her multiple issues. [By] her . . .
           own report she will have an issue resolved and
           then she immediately has more pain or more issues.
           She has been to the local urgent care or emergency
           room multiple times for management of pain and
           they will no longer give her narcotic medication.
           She sees this as a personal slight and feels
           loudly healthcare providers in this area . . . do
           not support her in her chronic health issue.

Tr. 969.

      The Court concludes on this record that the ALJ did not err

when she partially rejected Plaintiff’s testimony about the

intensity, persistence, and limiting effects of her symptoms

because the ALJ provided clear and convincing reasons supported

by substantial evidence in the record for doing so.

II.   The ALJ erred when she gave “partial weight” to the April
      2018 opinion of Plaintiff’s treating psychiatric nurse
      practitioner William Betts.

      Plaintiff alleges the ALJ erred when she gave “partial

weight” to the April 2018 opinion of N.P. William Betts.

      Medical sources are divided into two categories:

"acceptable" and "not acceptable."   20 C.F.R. § 416.902.

14 - OPINION AND ORDER
Acceptable medical sources include licensed physicians and

psychologists.   20 C.F.R. § 416.902.   Medical sources classified

as "not acceptable" include, but are not limited to nurse

practitioners . . . .    SSR 06-03p, at *2.   Factors the ALJ should

consider when determining the weight to give an opinion from “not

acceptable” sources include the length of time the source has

known the claimant and the number of times and frequency that the

source has seen the claimant, the consistency of the source's

opinion with other evidence in the record, the relevance of the

source's opinion, the quality of the source's explanation of his

opinion, and the source's training and expertise.    SSR 06-03p, at

*4.   On the basis of the particular facts and the above factors,

the ALJ may assign a not-acceptable medical source either greater

or lesser weight than that of an acceptable medical source.     SSR

06-03p, at *5-6.   The ALJ, however, must explain the weight

assigned to such sources to the extent that a claimant or

subsequent reviewer may follow the ALJ's reasoning.    SSR 06-03p,

at *6.

      On April 13, 2018, N.P. Betts completed a Medical Source

Statement in which he stated Plaintiff has major depressive

disorder and an anxiety disorder.   N.P. Betts noted Plaintiff

exhibits the following symptoms:    “mood lability, low mood,

helplessness, negative thinking, difficulty with decisionmaking,

hopelessness, passive suicidal ideation, somatic symptoms, and


15 - OPINION AND ORDER
isolation.”   Tr. 1036.   N.P. Betts noted Plaintiff’s “symptoms

will interfere to the extent that [Plaintiff] is unable to

maintain persistence and pace to engage in competitive employment

. . . [and] will interfere with [Plaintiff’s] ability to retain

employment if [she] become[s] employed.”   Tr. 1036.    N.P. Betts

stated Plaintiff’s symptoms would markedly impair her ability to

perform activities of daily living; to maintain concentration,

persistence, or pace; and to maintain social functioning.

N.P. Betts also stated Plaintiff has experienced “repeated

episodes of deterioration or decompensation in situations which

cause [her] to withdraw from the situation or to experience an

exacerbation” and has “a documented history of at least one year

of inability to function outside of a highly supportive living

situation.”   Tr. 1037.   N.P. Betts, however, opined “if

[Plaintiff] became employed,” she would not miss any “days [of

work] per month . . . due to psychologically based symptoms.”

Tr. 1037.

     The ALJ gave only “partial weight” to N.P. Betts’s opinion

on the ground that he “did not provide objective medical evidence

in support of [his] conclusions.”   Tr. 24.    The record, however,

contains numerous treatment notes by N.P. Betts in which he

consistently reports Plaintiff suffers from anxiety and major

depressive disorder, which cause her to have difficulty

concentrating and to suffer memory loss.      See, e.g., Tr. 963,


16 - OPINION AND ORDER
969, 975.   N.P. Betts’s treatment notes also consistently report

Plaintiff has flat or blunted affect, tangential and/or

circumstantial thinking, and repetitive speech.     See, e.g.,

Tr. 964, 970, 976, 980, 984, 988.   In addition, N.P. Betts’s

evaluation of Plaintiff’s limitations is supported by the opinion

of Dr. Roman, examining psychologist.   Dr. Roman administered the

“Information & Orientation and Mental Control subtests from the

Wechsler Memory Scale, Revised (WMS-R); [the] Digit Span Subtest

from the Wechsler Adult Intelligence Scale, Fourth Edition

(WAIS-IV); [the] Calculation subtest - Woodcock-Johnson III,

Tests of Achievement; [the] Beck Anxiety Inventory (BAI); [and

the] Beck Depression Inventory - Second Edition.”    Tr. 793.

These tests led Dr. Roman to the following conclusions about

Plaintiff’s impairments:

            [Plaintiff] was able to understand and remember
            simple instructions during the interview. . . .
            In terms of attention and concentration, she
            scored at the 6th percentile, in the
            low average range on the Digit Span subtest. . . .
            Given her current presentation she would be unable
            to maintain attention and concentration throughout
            a normal work week and work day without
            decompensating and being extremely distracting to
            others.

Tr. 798.

     On this record the Court concludes the ALJ erred when she

gave partial weight to the opinion of N.P. Betts because the ALJ

did not provide specific and legitimate reasons for doing so

based on substantial evidence in the record.

17 - OPINION AND ORDER
III. The ALJ erred when she gave partial weight to the
     opinion of Dr. Roman, examining psychologist.

     Plaintiff asserts the ALJ erred when she gave partial weight

to the opinion of Dr. Roman, examining psychologist.

     An ALJ may reject a treating or examining physician's

opinion when it is inconsistent with the opinions of other

treating or examining physicians if the ALJ makes "findings

setting forth specific, legitimate reasons for doing so that are

based on substantial evidence in the record."       Thomas v.

Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).       When the medical

opinion of a treating or examining physician is uncontroverted,

however, the ALJ must give “clear and convincing reasons” for

rejecting it.   Thomas, 278 F.3d at 957.    See also Lester v.

Chater, 81 F.3d 821, 830-32 (9th Cir. 1996).

     A nonexamining physician is one who neither examines nor

treats the claimant.     Lester, 81 F.3d at 830.    "The opinion of a

nonexamining physician cannot by itself constitute substantial

evidence that justifies the rejection of the opinion of either an

examining physician or a treating physician."       Id. at 831.     When

a nonexamining physician's opinion contradicts an examining

physician's opinion and the ALJ gives greater weight to the

nonexamining physician's opinion, the ALJ must articulate his

reasons for doing so.     See, e.g., Morgan v. Comm'r of Soc. Sec.

Admin, 169 F.3d 595, 600-01 (9th Cir. 1999).       A nonexamining



18 - OPINION AND ORDER
physician's opinion can constitute substantial evidence if it is

supported by other evidence in the record.   Id. at 600.

     On July 12, 2016, Dr. Roman conducted a psychodiagnostic

evaluation of Plaintiff.   As noted, during the examination

Dr. Roman administered the Information & Orientation and Mental

Control subtests from the Wechsler Memory Scale, Revised (WMS-R);

the Digit Span Subtest from the Wechsler Adult Intelligence

Scale, Fourth Edition (WAIS-IV); the Calculation subtest -

Woodcock-Johnson III, Tests of Achievement; the Beck Anxiety

Inventory (BAI); and the Beck Depression Inventory - Second

Edition.   Based on the results of these tests, Dr. Roman

concluded Plaintiff is able to understand and to remember simple

instructions.   On the other hand,

           [i]n terms of attention and concentration, she
           scored at the 6th percentile, in the low average
           range on the Digit Span subtest . . . . Given her
           current presentation she would be unable to
           maintain attention and concentration throughout
           a normal work week and work day without
           decompensating and being extremely distracting
           to others. Interpersonally [Plaintiff] is
           avoidant. . . . She has no friends and was
           unsuccessful at attending a pain management group.

Tr. 798.

     The ALJ gave only “partial weight” to Dr. Roman’s opinion.

Specifically, although the ALJ found Dr. Roman’s “conclusion

about [Plaintiff’s] deficits in understanding more than simple

instructions is consistent with the medical consultant opinions,”

the ALJ gave “little weight” to “the portion of [Dr. Roman’s]

19 - OPINION AND ORDER
opinion about [Plaintiff’s] inability to maintain attention and

concentration throughout a normal workday/workweek” because it

was not supported by the opinions of reviewing medical providers.

Tr. 24.

     As noted, the “opinion of a nonexamining physician cannot by

itself constitute substantial evidence that justifies the

rejection of the opinion of . . . an examining physician.”    Here

the ALJ did not identify the opinion of any treating or examining

physician that contradicts Dr. Roman’s opinion regarding

Plaintiff’s inability to maintain concentration, persistence,

and/or pace.   In addition, N.P. Betts’s clinical notes and April

2018 opinion support Dr. Roman’s conclusion that Plaintiff cannot

maintain concentration, persistence, and/or pace.

     On this record the Court concludes the ALJ erred when she

gave only partial weight to Dr. Roman’s opinion because the ALJ

did not provide clear and convincing reasons for doing so based

on substantial evidence in the record.



                                REMAND

     The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.    Harman v. Apfel, 211 F.3d 1172,

1179 (9th Cir. 2000).    When "the record has been fully developed

and further administrative proceedings would serve no useful


20 - OPINION AND ORDER
purpose, the district court should remand for an immediate award

of benefits."   Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir.

2004).

      The decision whether to remand this case for further

proceedings or for the payment of benefits is a decision within

the discretion of the court.   Harman, 211 F.3d 1178.

      The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.   Id. at 1179.    The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."   Smolen, 80 F.3d at 1292.

      The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."   Harman, 211 F.3d at 1178.     The

Court should grant an immediate award of benefits when:

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting . . .
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.     Id. at 1178 n.2.

      The Court has determined the ALJ erred when he partially

21 - OPINION AND ORDER
rejected the opinions of N.P. Betts and Dr. Roman, both of whom

opined Plaintiff is unable to maintain attention or concentration

throughout a normal work day or work week without decompensating

and being “extremely distracting” to others.   The Court,

therefore, concludes Plaintiff has established the ALJ would be

required to find Plaintiff to be disabled after “such evidence is

credited.”   Thus, the Court concludes this matter should not be

remanded for further proceedings.   See Schneider v. Comm’r, 223

F.3d 968 (9th Cir. 2000).   See also Reddick, 157 F.3d at 729 ("We

do not remand this case for further proceedings because it is

clear from the administrative record that Claimant is entitled to

benefits."); Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir.

1989)(if remand for further proceedings would only delay the

receipt of benefits, judgment for the claimant is appropriate).

     Accordingly, the Court remands this matter for the immediate

calculation and award of benefits to Plaintiff.



                             CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of

42 U.S.C. § 405(g) for the immediate calculation and award of




22 - OPINION AND ORDER
benefits.

     IT IS SO ORDERED.

     DATED this 23rd day of June, 2020.



                                   /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




23 - OPINION AND ORDER
